Opinión disidente del
Juez Asociado Señor Fuster Berlingeri,
a la cual se unen los Jueces Asociados Señores Negrón García y Alonso Alonso.
Tenemos ante nuestra consideración una situación no resuelta antes por este Tribunal. Debemos decidir si los hechos particulares del caso constituyen el delito de apro-piación ilegal agravada, según dictaminó el tribunal de instancia, o si en cambio, como alega el apelante, sólo se trata de una deuda de naturaleza civil cuyo incumpli-miento no es un acto criminal punible.(1)
HH
El apelante, juzgado por tribunal de derecho, fue decla-rado culpable del delito de apropiación ilegal agravada el 9 de marzo de 1987 y se le impuso una sentencia de diez (10) años de presidio el 26 de febrero de 1988, sentencia que fue suspendida al concedérsele los beneficios del régimen de libertad a prueba.
Según la evidencia de cargo, que fue aceptada como cierta por el tribunal de instancia, sin duda alguna,(2) el 21 de julio de 1986 el apelante Carlos Mattei Santiago llamó por teléfono a la Borinquen Radio Distributors —empresa *33dedicada a la venta y distribución de muebles de oficina— se identificó por su nombre e indagó sobre los precios y la entrega de determinada mercancía. Luego de dos (2) con-versaciones del apelante con la dueña de la empresa, aquél ordenó unos muebles de oficina que le interesaban, indi-cándole a la dueña de la empresa que había sido referido a ellos por Casas Office Machines y solicitando que le envia-ran los muebles al local de su compañía sita en Puerto Nuevo. El apelante se comprometió a pagar el costo de los muebles ($1,429.70) al momento mismo en que se le entre-gara la mercancía.
Temprano en la mañana del día siguiente, los muebles fueron llevados por un empleado de Borinquen Radio Distributors al lugar indicado por el apelante. El empleado no pudo obtener el pago de los muebles al momento de la en-trega, según se había acordado, porque dos (2) personas vinculadas a la compañía donde se entregaron los muebles, y que recibieron los mismos a nombre del apelante, le in-dicaron a dicho empleado que el pago no estaba listo y le sugirieron que regresara en la tarde de ese día para obtenerlo. El empleado de la empresa vendedora volvió esa tarde, pero tampoco logró el pago, explicándosele esta vez que el apelante estaba fuera de Puerto Rico.
Posteriormente, en varias ocasiones, tanto el empleado como la dueña de la empresa vendedora gestionaron el pago de la mercancía sin éxito. Siempre se les indicaba que el apelante estaba de viaje o que los oficiales de la compa-ñía no estaban presentes. La empresa entonces trató de obtener la devolución de los muebles, enviando a recoger-los al empleado que los entregó, pero ello tampoco fue po-sible porque los muebles ya no estaban en el local donde habían sido entregados. En vista de ello, la dueña de la empresa acudió a Casas Office Machines para indagar so-bre el apelante que éstos le habían referido y, allí, se enteró de que ellos no lo conocían. Así las cosas, el 19 de agosto de 1986 la dueña de la empresa vendedora presentó la quere-lla correspondiente contra el apelante en el Cuartel General de la Policía.
*34Más tarde, los muebles fueron encontrados en otro local de la compañía que los había adquirido, y la dueña de la empresa vendedora se presentó a este otro local para veri-ficar si en efecto los muebles eran los suyos. Allí preguntó por el apelante y, al encontrarlo, le planteó la situación. El apelante alegó desconocer de qué ella le estaba hablando y le dijo que tenía que averiguar cómo habían llegado los muebles hasta allí. La dueña decidió entonces acudir ante el agente de la Policía a cargo de la investigación del caso para informarle lo acontecido. El agente, adscrito a la División de Propiedad Hurtada del Centro de Investigaciones Criminales, le indicó a la dueña que él ya conocía al ape-lante, porque había investigado unas cuantas querellas contra él, y sugirió que fueran a verlo juntos. Se traslada-ron al local de la compañía donde ahora estaban los mue-bles y, allí, se reunieron con el apelante. Este, que antes había alegado desconocer el asunto de los muebles, admitió que la propiedad en cuestión era de la dueña de la empresa vendedora, pero les pidió que le dieran una oportunidad para pagar porque en ese momento no podía hacerlo. El apelante entonces encargó al Vicepresidente de la compa-ñía a discutir la cuestión del pago con ellos, y el agente de la Policía intercedió para que llegasen a un acuerdo. La dueña de la empresa vendedora no estuvo conforme inicial-mente pero luego accedió a esperar hasta el 5 de septiem-bre de 1986 para el pago de lo adeudado o, en su defecto, para la devolución de los muebles.
El 5 de septiembre la dueña de la empresa vendedora fue a cobrar el pago según acordado, pero en vez del dinero prometido sólo recibió una copia de un documento exposi-tivo de que la compañía que tenía los muebles se había acogido a la Ley de Quiebras federal tres (3) días antes. La dueña y el agente de la Policía le informaron entonces lo sucedido al Fiscal a cargo del caso, quien procedió a some-ter el mismo.
Más tarde, luego que el agente de la Policía a cargo del *35caso diligenciara una orden de arresto contra el apelante, éste y su abogado fueron a Fiscalía y ofrecieron pagar la mercancía en efectivo, pero no se les aceptó el dinero.
II
Plantea el apelante que no hay aquí hechos constituti-vos del delito de apropiación ilegal. Alega específicamente que no existe el elemento de apoderación o sustracción ile-gal ni la intención criminal, que es condición del delito imputado. Según el apelante, el caso sólo trata de una transacción comercial legítima entre dos (2) corporaciones mediante la cual, por “estrecheces económicas”, no fue po-sible cumplir con lo adeudado, y lo que procede —si algo— es una acción civil por incumplimiento de contrato.
En nuestra jurisprudencia, sobre el delito de apropia-ción ilegal, hemos señalado reiteradamente que bajo dicho delito se intenta penalizar toda una diversa gama de con-ductas criminales que antes se tipificaban separadamente. El texto vigente de este delito consolida varios delitos del anterior Código Penal, tales como el hurto, el abuso de con-fianza, la falsa representación, la estafa y otros. Pueblo v. Padró Ríos, 105 D.P.R. 713 (1977); Pueblo v. Uriel Álvarez, 112 D.P.R. 312 (1982); Pueblo v. Miranda Ortiz, 117 D.P.R. 188 (1986). La agrupación de todos esos delitos en uno solo se hizo para evitar las dificultades procesales que surgían con frecuencia debido a la confusión engendrada por la diversificación de elementos en tales delitos. Se quiso superar el enredo conceptual que se había creado al dividir arbitrariamente un hecho punible esencial en varios delitos estatutarios. Pueblo v. Rodríguez Vallejo, 100 D.P.R. 426 (1972).
El hecho punible esencial, denominador común de toda la gama de conductas criminales comprendidas en este de-lito, es el apoderarse ilícitamente, pero sin violencia o inti-midación, de bienes muebles pertenecientes a otra persona. Los elementos definitorios del delito son, en pri*36mer lugar, la apropiación, que quiere decir que el imputado de algún modo ha hecho propia una cosa ajena. Debe haber una transferencia de una propiedad mueble de las manos de su legítimo dueño a las del que propiamente no tiene derecho a ella. En segundo lugar, la desposesión, despojo o sustracción de la propiedad mueble, esto es, la transferen-cia debe hacerse de algún modo ilegal sin llegar a la vio-lencia o intimidación. Puede ser furtivamente o por fraude, simulación, ardid o treta, o sea mediante cualquier forma de engaño o desconocimiento del dueño. Lo medular es que de algún modo que no sea violencia o intimidación se con-culque o vulnere la voluntad del dueño; es decir, que de alguna manera deliberada se rebase su consentimiento. Si se dan estas dos (2) circunstancias esenciales, se incurre en conducta criminal.
Aplicando estas normas a los hechos en cuestión, no cabe duda de que se cometió el delito. La transferencia de la propiedad mueble ocurrió innegablemente. El apelante logró hacer suya la mercancía que le pertenecía a la em-presa vendedora. Esa transferencia se hizo ilícita y delibe-radamente; más allá del consentimiento del dueño de la propiedad. No tratamos aquí con una situación ordinaria donde una persona vende unos muebles pero luego, fortui-tamente, no logra que el comprador se los pague. Como cuestión de derecho, hubo prueba suficiente —que el juz-gador de los hechos creyó— para establecer que la transfe-rencia se hizo mediante treta o engaño. La dueña de la propiedad sufrió lo que puede considerarse como una ca-dena de maquinaciones por parte del apelante. Primero se le dieron referencias falsas. Seguidamente, se le dijo que los muebles se pagarían al entregarse. Después se le dijo que el pago no estaba listo. Luego se le dijo que los que podían autorizar el pago estaban ausentes. Entonces, se le escondieron los muebles. Posteriormente se le pidió que diera otra oportunidad para pagarlos, aunque se preveía una quiebra. De los hechos y de las maquinaciones aludi-*37das surge la treta o el engaño y la intención ilegal reque-rida para concluir que se cometió el delito en cuestión. Pueblo v. Padró Ríos, supra. Así lo entendió el juez que aquilató la prueba, cuya apreciación merece gran respeto y deferencia —Pueblo v. Rosario Cintrón, 102 D.P.R. 82 (1974); Pueblo v. Nevarez Virella, 101 D.P.R. 11 (1973); Pueblo v. Rodríguez Hernández, 91 D.P.R. 183 (1964)— por ser quien está en mejor posición para valorar la misma. Pueblo v. Pagán Díaz, 111 D.P.R. 608 (1981); Pueblo v. Cruz Granados, 116 D.P.R. 3 (1984). Al no demostrar el apelante que el juez de instancia incurrió en error manifiesto o que actuó con prejuicio o parcialidad, nos obliga su apreciación de la prueba. Pueblo v. Sanabria Pérez, 113 D.P.R. 694 (1983); Pueblo v. Lebrón González, 113 D.P.R. 81 (1982); Pueblo v. Burgos Hernández, 113 D.P.R. 834 (1983); Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988).
Es menester reiterar que no hay nada en los autos de este caso que permita impugnar el juicio del juzgador de los hechos. Ciertamente no existen las razones serias y fundadas —Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545 (1974)— que deben estar presentes para abandonar nuestra firmemente arraigada y habitual postura de otorgarle gran respeto y deferencia a la apreciación del juez que aquilató la prueba. Según señalamos al principio de esta opinión (en la primera nota al calce) el apelante, luego de fundar su defensa principalmente en la cuestión de derecho que hemos discutido antes, alega accesoria-mente que el que hizo negocios con el perjudicado no fue él y que debió haber sido su hijo, quien también se llama Carlos Mattei y es, según determinados documentos, Pre-sidente de la compañía que obtuvo los muebles en cuestión. Pero esta alegación no le mereció crédito al juzgador de los hechos, quien recibió y sopesó toda la prueba de modo directo e integral, evaluación que no está a nuestro alcance.
Según la prueba que el juzgador de los hechos estimó veraz, el nombre que se le dio a la perjudicada cuando se *38ordenaron los muebles fue el del apelante, no el de su hijo. Cuando los muebles se entregaron, fueron recibidos a nom-bre del apelante, no de su hijo. Cuando no se hizo el pago debido de los muebles, la excusa que se dio fue que el ape-lante —no su hijo— estaba ausente de Puerto Rico. Luego la perjudicada identificó al apelante —no a su hijo— por su voz a base de dos (2) llamadas telefónicas que habían sostenido. Más importante aún, fue el apelante —y no su hijo— la persona que estuvo a cargo de los asuntos de la compañía las dos veces que la perjudicada visitó el local de esa compañía para tratar de cobrar los muebles u obtener su devolución. Además, fue el apelante —y no su hijo— quien fue identificado por el agente de la División de Pro-piedad Hurtada del Centro de Investigaciones Criminales de la Policía a cargo del caso como la persona a quien él había investigado en otras querellas. También fue el ape-lante —no su hijo— quien admitió, tanto a la perjudicada como al agente policiaco, que los muebles en cuestión se le debían a la perjudicada, prometiendo que se pagarían si se le daba otra oportunidad para ello. Finalmente, fue el ape-lante —no su hijo— quien le encargó al Vicepresidente de la compañía discutir la cuestión del pago con la perjudicada. Todo esto ocurrió antes de que se expidiera la orden de arresto contra el apelante, quien entonces trató de resolver el asunto ofreciendo pagar en efectivo el precio de los muebles en cuestión. Vista cumulativamente toda esta prueba, que fue creída por el juez que juzgó los hechos, es más que suficiente para sostener la determinación judicial de instancia de que fue el apelante y no su hijo quien cometió el delito. De hecho, el hijo no estuvo involucrado de modo alguno en ninguno de los varios eventos de este caso en torno a los cuales se presentó prueba. Por ello es sor-prendente e inconcebible que, como en efecto hace la ma-yoría de este Tribunal, se pretenda cuestionar la aprecia-ción del juzgador sin fundamento que constituya error manifiesto, prejuicio o parcialidad, que son las únicas cau-sas que en derecho permitirían tal impugnación. El juzga-*39dor determinó que no tenía duda sobre quién fue el autor de los hechos delictivos. Vista la prueba cumulativa que tuvo ante sí, que en derecho es claramente suficiente y constitutiva del delito imputado, no tenemos otra alterna-tiva que confirmar la sentencia del tribunal de instancia, independientemente de las opiniones que algunos de los Jueces de mayoría puedan tener en cuanto a que esta parte del derecho penal no se debe aplicar a “negocios” entre comerciantes.
Por los fundamentos expuestos, disentimos de la opi-nión mayoritaria. Hubiéramos confirmado la sentencia del Tribunal de instancia.

(1) Además de la cuestión medular que plantea el apelante sobre la suficiencia de la prueba para establecer el delito imputado, también se impugna un aspecto de la apreciación de la misma. El apelante alega en esencia que no fue él quien hizo negocios con el perjudicado y que debió haber sido su hijo, quien también se llama Carlos Mattei y es Presidente de la compañía que obtuvo los muebles en cuestión.
En la opinión concentramos nuestra atención en lo relativo a la suficiencia de la prueba no sólo porque es el asunto principal, sino además porque el apelante no ha demostrado que hayan razones serias y fundadas para cuestionar el juicio del juzgador de los hechos. Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545 (1974). Según se desprende de la exposición narrativa de la prueba, la alegación del apelante en cuestión fue claramente controvertida por la prueba de cargo y al tribunal de instan-cia evidentemente no le mereció credibilidad la prueba de la defensa.


(2) En las Minutas de 9 de marzo de 1987, el juez de instancia que vio la prueba hace constar que “el Tribunal declara al acusado culpable ...ya que no tiene duda”, (Énfasis suplido.)